                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

SCOTT WILLOUGHBY, o/b/o                                  §
MATTHEW WILLOUGHBY (deceased),                           §
                                                         §                CIVIL ACTION NO.
                       Plaintiff,                        §                4:18-CV-00150-CAN
                                                         §
v.                                                       §
                                                         §
COMMISSIONER, SSA,                                       §
                                                         §
                     Defendant.

                              MEMORANDUM OPINION AND ORDER

        Plaintiff brings this appeal under 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner of Social Security (“Commissioner”) denying his claim for supplemental

security income and child’s insurance benefits. After reviewing the Briefs submitted by the

Parties, as well as the evidence contained in the Administrative Record, the Court finds that the

Commissioner’s decision should be AFFIRMED.

                                               BACKGROUND

I.      PROCEDURAL HISTORY OF THE CASE

        On May 9, 2014, Matthew Willoughby (“Plaintiff”) 1 filed an application for supplemental

security income benefits (“SSI”) under Title XVI of the Social Security Act (“Act”) [TR 277-282].

On October 6, 2014, Plaintiff filed an application for child’s insurance benefits (“CIB”) under

Title II of the Act [TR 284-290]. Plaintiff alleged an onset-of-disability date of August 1, 1999 in

both applications [TR 277, 284]. Plaintiff’s applications were initially denied by notice on




1
 Matthew Willoughby is the decedent on whose behalf Scott Willoughby (his father) brings this appeal. Herein, the
Court will refer to both men as “Plaintiff.” “Plaintiff” refers to Matthew Willoughby through October 9, 2017 and to
Scott Willoughby on behalf of Matthew Willoughby thereafter.
March 17, 2015 [TR 205-212], and upon reconsideration on August 7, 2015 [TR 216-221].

Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”) on October 6, 2015

[TR 222-225], and the ALJ conducted the hearing (“Hearing”) on September 9, 2016 [TR 33-82,

239]. At Hearing, Plaintiff was represented by counsel, and the ALJ heard testimony from

Plaintiff, his mother, and a vocational expert (“VE”).

       On October 13, 2016, the ALJ issued an unfavorable decision denying Plaintiff’s

application at step five, finding that Plaintiff is capable of performing the requirements of unskilled

sedentary occupations [TR 7-32]. Plaintiff requested review of the ALJ’s decision by the Appeals

Council [TR 275]; the Appeals Council denied Plaintiff’s request on December 8, 2017, making

the decision of the ALJ the final decision of the Commissioner [TR 1-6].

       On March 6, 2018, Plaintiff filed the instant suit [Dkt. 1]. On May 18, 2018, the

Administrative Record was received from the SSA [Dkt. 12]. Plaintiff filed his Brief on June 17,

2018 [Dkt. 17]. The Commissioner filed its Brief in Support of the Commissioner’s Decision on

August 16, 2018 [Dkt. 19]. Plaintiff did not file a reply.

II.    STATEMENT OF RELEVANT FACTS

       1.      Age, Education, and Work Experience

       Plaintiff was born on March 16, 1989, making him ten (10) years of age at the time of

alleged onset, and twenty-eight (28) on the date of the ALJ’s decision [TR 141, 277]. Plaintiff’s

age classification was defined as “younger person” at all relevant times. See 20 C.F.R. § 404.1563.

Plaintiff had at least a high school education and could communicate in English [TR 41, 310].

Plaintiff had no prior work experience [TR 43, 310].




MEMORANDUM OPINION AND ORDER– Page 2
       2.      Plaintiff’s Relevant Medical Records

       In his application, Plaintiff asserted that he is disabled as a result of fibromyalgia, anxiety,

depression, poly arthritis, back pain, obesity, fatigue, myalgia, low testosterone, fatty liver (non-

alcoholic), panic attacks, and social anxiety [TR 309]. In connection with his impairments,

Plaintiff has seen a multitude of doctors. Plaintiff attended psychotherapy with LPC-S Jeffrey

Fletcher, M.A. from July 30, 2013 through September 5, 2016 [TR 678-688]. Plaintiff also

received mental health treatment from psychiatrist Dr. J. Michael Brennan [TR 437, 448-52, 666-

67]. Plaintiff received treatment at Dallas Diagnostic Association by Drs. Pablo Zeballos and

Krishnan Nair from October 2, 2014 through August 26, 2015 [TR 503-525, 531-49, 616-24]

where he was diagnosed with chronic pain syndrome, lumbosacral radiculitis, degeneration of the

lumbar intervertebral disc, GERD, morbid obesity, anxiety, and depression [TR 505, 536].

Plaintiff also sought treatment for digestive health issues in the fall of 2013 [TR 425-27, 440-46].

       In connection with his application for disability benefits, Plaintiff also underwent two

consultative examinations. On December 9, 2014, Dr. Linda Ludden completed a mental status

examination of Plaintiff [TR 470-75] and on December 17, 2014, Dr. S. Katkuri completed a

physical examination [TR 481-88]. Further, on March 9, 2015 non-examining State Agency

Medical Consultants (“SAMCs”) Dr. Tina Ward and Dr. Jean Germain assisted in an initial-level

agency determination of Plaintiff’s medical conditions and functional limitations finding Plaintiff

could sit, stand, and/or walk for six hours in an eight-hour workday and “understand, remember,

and carry out detailed but not complex instructions, make decisions, attend and concentrate for

extended periods, accept instructions and respond appropriately to carry out detailed changes in

routine work setting” [TR 150, 154]. On reconsideration, SAMCs Dr. Scott Spoor and Dr. Thomas

Geary confirmed the assessments of Drs. Ward and Germain [TR 181, 184].



MEMORANDUM OPINION AND ORDER– Page 3
       3.      Hearing Testimony

               a.      Plaintiff and Plaintiff’s Mother’s Testimony

       At Hearing, counsel for Plaintiff asserted that Plaintiff satisfied listings 12.04 (“Depressive,

bipolar and related disorders”) and 12.06 (“Anxiety and obsessive-compulsive disorders”)

[TR 39]. Plaintiff thereafter testified that pain and fatigue owing to fibromyalgia, headaches, low

testosterone, hypothyroidism, depression, anxiety, and panic attacks, prevented him from holding

employment [TR 44-45]. Plaintiff explained that he first became impaired in fifth grade when he

was diagnosed with fibromyalgia [TR 41-42]. Plaintiff stated that this condition spread pain

throughout his body, but most acutely to his hands, lower back, and right leg [TR 44-49]. Plaintiff

elaborated that on a scale of one to ten, he experienced an average level of hand discomfort of

four, but that on some days this rose to nine [TR 46]. Plaintiff explained that remedies such as

heat packs, ice packs, and over-the-counter medication had not relieved this pain [TR 47]. Plaintiff

described his lower back pain as “[c]onstant[ ]” and estimated its average level of discomfort at

seven out of ten [TR 48-49]. He noted that this pain traveled to his right hip, knee, leg, and heel

[TR 49]. Plaintiff summarized that overall, the fibromyalgia caused him great pain and fatigue,

and that standing, walking, and sitting all exacerbated his discomfort [TR 48-49]. Plaintiff added

that he could only walk and stand for approximately five minutes at a time, and that he could not

remain in a normal seated position for more than one hour [TR 58-59]. He related that “[r]eclining

or lying down in [his] bed” and elevating his feet above his waist were the only ways that that he

could find relief, and that he spent most of each day in these positions [TR 49, 51].

       Plaintiff stated that he took a host of prescription medications to address the fibromyalgia-

induced pain and fatigue, including Gabapentin, Oxycodone, Morphine, and Skelaxin [TR 47-48,

50]. Regarding the efficacy of these medications, Plaintiff remarked, “They help. Yes. But even



MEMORANDUM OPINION AND ORDER– Page 4
with them I’m still in terrible pain.” [TR 50]. Plaintiff noted, for example, that the Skelaxin caused

both of his legs to swell [TR 50-51]. Plaintiff explained that no one was treating him for his

fibromyalgia, but that Dr. Krishnan Nair was his primary care physician and that Dr. Amir Alavi

was his pain management doctor [TR 47-48].

        Plaintiff went on to describe his other physical impairments [TR 45, 52-54]. He explained

that he experienced moderate headaches a few times per week, but that sometimes he endured

“terrible headaches” that lasted up to a month [TR 52]. Plaintiff testified, however, that he did not

see a doctor for this problem [TR 52]. Plaintiff also discussed his low testosterone, and explained

that he previously received regular treatment from an endocrinologist [TR 53]. Plaintiff recalled

that the doctor provided him supplies with which to inject himself on a regular basis, and that while

his testosterone increased, he “did not notice a physical difference.” [TR 53]. Plaintiff added that

the endocrinologist also provided him with steroid injections, but that Plaintiff stopped receiving

these because they made him gain weight [TR 45, 54]. Finally, Plaintiff related that this doctor

treated his hypothyroidism by prescribing Anastrozole, but that Plaintiff had stopped taking these

pills as well.

        Regarding his mental impairments, Plaintiff described his depression by stating “I feel that

there’s no form to life. I wish I, that I, could just fall asleep and not wake up.” [TR 55]. Plaintiff

further discussed his “terrible anxiety;” he acknowledged that it stemmed from fear of judgment,

prevented him from socializing with others, and even made him uncomfortable around his own

family [TR 44, 56]. Plaintiff also confirmed that he suffered panic attacks “[m]ultiple times a day”

and that these were triggered by “thinking about how messed up [his] life is.” [TR 57-58]. Plaintiff

explained that as a result of these conditions he had no desire to interact with people and preferred

to “hide” in his room [TR 56-57].        Plaintiff noted that he had been seeing a psychiatrist



MEMORANDUM OPINION AND ORDER– Page 5
(Michael Brennan) for the last three or four years, and that except for a gap due to a “falling out,”

they met every three months [TR 77]. Plaintiff added that he had major difficulty sleeping and

that he took Ambien with mixed results [TR 55].

       As a result of the above conditions, Plaintiff testified that he spent his days alone in his

bedroom watching television and movies [TR 57-58]. Plaintiff stated that he dressed himself daily,

but that his back pain prevented him from bathing every day [TR 57]. Plaintiff explained that he

did not cook, perform housework, or do laundry [TR 58]. Plaintiff related that he had built a

computer earlier in the year, but that while he “used to be a very avid video gamer,” he no longer

played these games because he could not sit in his chair [TR 60]. Plaintiff also stated that in the

past he would accompany his family to the gun range on “rare occurrence[s]”, but that he could

not do this anymore [TR 61]. He elaborated that he obtained his concealed-carry license in 2012,

and that this entailed attending a four-plus hour class—an experience that Plaintiff described as

“anxiety-inducing” and “uncomfortable” [TR 80]. Plaintiff testified that he pursued this activity

on the advice of his therapist, who thought that this would boost his self-esteem and re-acclimate

him to social situations [TR 80]. Plaintiff added that he had just one friend, and that he

communicated with this friend via texting and speaking on the phone [TR 55-56].

       Plaintiff’s mother also testified at Hearing [TR 68-77, 78-81]. She recalled Plaintiff’s

fibromyalgia diagnosis when he was in fifth grade and explained that “he never got better” because

the doctors did not administer or prescribe medical treatment [TR 68]. She testified that she home-

schooled Plaintiff from fifth grade through the end of high school because Plaintiff’s pain and

fatigue prevented him from attending school in person [TR 69-70]. Plaintiff’s mother echoed

Plaintiff’s testimony regarding his physical and mental ailments, pain, and daily routine; for

example, she averred that he remained in his bedroom and did not socialize, sat in his recliner or



MEMORANDUM OPINION AND ORDER– Page 6
lay in his bed all day, and experienced regular panic attacks [TR 70-74]. She added that Plaintiff

cried “[v]ery frequently” [TR 72]. Plaintiff’s mother also provided that Plaintiff had seen many

different medical professionals, including a counselor (Jeffrey Fletcher) and a psychiatrist

(Michael Brennan) [TR 75]. She opined that Plaintiff’s condition had actually worsened over the

three years he had seen Mr. Fletcher, stating “He doesn’t see that there’s any future for him because

he feels like the pain and the anxiety will never get better.” [TR 76].

       Finally, Plaintiff’s mother answered questions about Plaintiff going to the gun range [TR

79-80]. She explained that he had gone there perhaps once in the last year and “[t]wo or three

times” overall [TR 79]. She mentioned that Plaintiff attended a concealed-carry class and obtained

his concealed-carry license, but clarified that Plaintiff’s condition had progressed so much since

then that he could not have completed this class in his present state [TR 80]. Plaintiff’s mother

also provided that Plaintiff kept a gun and bullets in his room [TR 81].

               b.      VE’s Testimony

       The VE also offered testimony at Hearing in response to questions about Plaintiff’s work

history and hypotheticals posed by the ALJ [TR 61-67]. The VE testified that Plaintiff had no

prior work experience [TR 62]. The ALJ then presented the following hypothetical to the VE:

       Okay, if you can assume a hypothetical individual of the claimant’s age, education,
       with the past jobs you described. And further assume the individual is limited to
       occasional lift [sic] and carry of 20 pounds; frequently lift and carry 10 pounds. Is
       able to stand or walk approximately a total of six hours in an eight hour day; and
       able to sit approximately six hours in an eight hour day. Can occasionally climb
       ramps and stairs, but no climbing of ladders, ropes or scaffolds. May occasionally
       balance, stoop, kneel, crouch and crawl. Can understand, remember and carry out
       detailed but not complex instructions. Can make decisions. Can concentrate for
       extended periods. Can interaction [sic] appropriately with others. And can respond
       appropriately to changes in a routine work setting.

[TR 62-63]. The ALJ then asked whether such a hypothetical individual could perform any work

in the national economy and the VE answered, “Yes” [TR 63]. The VE stated that this hypothetical


MEMORANDUM OPINION AND ORDER– Page 7
individual could work as a General Office Clerk (DOT code 209.562-010), File Clerk 1 (DOT

code 206.387-034), and Administrative Clerk (DOT code 219.362-010) [TR 63].

       The ALJ next presented a second hypothetical to the VE:

       Assume an individual was limited to occasional lift and carry of 10 pounds,
       frequently lift and carry of less than 10 pounds. Able to stand and walk
       approximately two hours a day total. Able to sit approximately six hours a day
       total. Can occasionally climb ramps or stairs; never ladders, ropes or scaffolds.
       Never exposed to unprotected heights. May occasionally balance and stoop. Never
       kneel, crouch or crawl. Able to understand and remember and carry out simple
       instructions, make simple decisions, attend and concentrate for extended periods.
       Able to interact occasionally with supervisors, coworkers and the public. Able to
       respond to changes in a routine work setting.

[TR 63-64]. The ALJ again inquired whether such a hypothetical individual could perform any

work in the national economy and the VE answered affirmatively [TR 64]. The VE responded

that this hypothetical individual could work as an Addresser (DOT code 209.587-010), Poll Clerk

or Election Clerk (DOT code 205.367-030), and Surveillance System Monitor (DOT code

379.367-010) [TR 64]. The ALJ then asked the VE a long series of questions pertaining to whether

an individual with various characteristics and issues—e.g., indecisiveness, consistent tardiness,

and inadaptability—would be precluded from performing these jobs [TR 64-67].            The VE

answered “Yes” to all but one of these questions [TR 64-67]. When the ALJ inquired whether an

inability to interact appropriately with the general public would preclude an individual from

working these jobs, the VE responded “No” [TR 66]. Plaintiff’s counsel declined to cross-examine

the VE [TR 67].

III.   FINDINGS OF THE ALJ

       1.     Sequential Evaluation Process

       Pursuant to the statutory provisions governing disability determinations, the Commissioner

has promulgated regulations that establish a five-step process to determine whether a claimant

suffers from a disability. 20 C.F.R. § 404.1520. First, a claimant who is engaged in substantial

MEMORANDUM OPINION AND ORDER– Page 8
gainful employment at the time of his disability claim is not disabled. 20 C.F.R. § 404.1520(b).

Second, the claimant is not disabled if his alleged impairment is not severe, without consideration

of his RFC, age, education, or work experience. 20 C.F.R. § 404.1520(c). Third, if the alleged

impairment is severe, the claimant is considered disabled if his impairment corresponds to a listed

impairment in 20 C.F.R., Part 404, Subpart P, Appendix 1. 20 C.F.R. § 404.1520(d). Fourth, a

claimant with a severe impairment that does not correspond to a listed impairment is not considered

to be disabled if he is capable of performing his past work. 20 C.F.R. § 404.1520(e). Finally, a

claimant who cannot return to his past work is not disabled if he has the RFC to engage in work

available in the national economy. 20 C.F.R. § 404.1520(f). Under the first four steps of the

analysis, the burden lies with the claimant to prove disability and at the last step the burden shifts

to the Commissioner. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). If at any step the

Commissioner finds that the claimant is or is not disabled, the inquiry terminates. Id.

               2.      ALJ’s Disability Determination

       After hearing testimony and conducting a review of the facts of Plaintiff’s case, the ALJ

made the following sequential evaluation [TR 11-26]. At step one, the ALJ found that Plaintiff

had not engaged in substantial gainful activity since August 1, 1999, the alleged onset date [TR

13]. At step two, the ALJ determined that Plaintiff had the severe impairments of obesity,

fibromyalgia, depressive disorder, somatoform disorder, spinal disorder, and anxiety-related

disorder [TR 13]. The ALJ determined that Plaintiff’s remaining impairments of low testosterone,

fatty liver, headaches, hypothyroidism, hand pain, and GERD were not severe [TR 14]. At step

three, the ALJ found that Plaintiff did not have an impairment or combination of impairments that

meets or medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404,




MEMORANDUM OPINION AND ORDER– Page 9
Subpart P, Appendix 1 [TR 14-15]. At step four, the ALJ determined that Plaintiff had the

following residual functional capacity (“RFC”):

       [C]laimant has the residual functional capacity to lift and carry ten pounds
       occasionally and less than ten pounds frequently. He can stand and walk 2 hours
       total out of an eight-hour day, and sit 6 hours total. He can occasionally climb
       ramps and stairs. He can never climb ladders, ropes, and scaffolds. He cannot be
       exposed to unprotected heights. He can occasionally balance and stoop. He can
       never kneel, crouch, or crawl. He can understand, remember, carry out, and make
       judgments related to simple “unskilled” tasks. He can interact appropriately to
       supervisors and coworkers, and deal with routine changes in the workplace.
[TR 16-24]. This concluded the step four analysis, as Plaintiff had no work history [TR 24]. At

step five, the ALJ found that considering Plaintiff’s age, education, work experience, and residual

functional capacity, there were jobs that existed in significant numbers in the national economy

that the Plaintiff could perform such as addresser, poll clerk, and surveillance systems monitor

[TR 24-25]; and, accordingly, the ALJ ruled that Plaintiff had not been disabled from August 1,

1999 through October 13, 2016, the date of the ALJ’s decision [TR 25].

                                  STANDARD OF REVIEW

       In an appeal under § 405(g), this Court must review the Commissioner’s decision to

determine whether there is substantial evidence in the record to support the Commissioner’s factual

findings and whether the Commissioner applied the proper legal standards in evaluating the

evidence. Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994); 42 U.S.C. § 405(g). Substantial

evidence is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. Cook v. Heckler, 750 F.2d 391, 392 (5th Cir. 1985); Jones v. Heckler, 702 F.2d 616,

620 (5th Cir. 1983). This Court cannot reweigh the evidence or substitute its judgment for that of

the Commissioner. Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1995). Additionally, any

conflicts in the evidence, including the medical evidence, are resolved by the ALJ, not the

reviewing court. Carry v. Heckler, 750 F.2d 479, 484 (5th Cir. 1985).


MEMORANDUM OPINION AND ORDER– Page 10
       Disability insurance is governed by Title II, 42 U.S.C. §§ 404 et. seq., and SSI benefits are

governed by Title XVI, 42 U.S.C. §§ 1381 et. seq., of the SSA. The law and regulations governing

the determination of disability are the same for both disability insurance benefits (CIB) and SSI.

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994). The legal standard for determining

disability under the Act is whether the claimant is unable to perform substantial gainful activity

for at least twelve months because of a medically determinable impairment. 42 U.S.C. §§ 423(d),

1382c(a)(3)(A); see also Cook, 750 F.2d at 393. “Substantial gainful activity” is determined by a

five-step sequential evaluation process, as described above. 20 C.F.R. § 404.1520(a) (4).

                                           ANALYSIS

       1.      Obesity Consideration

       Plaintiff argues that, although the ALJ did find Plaintiff’s obesity to be a severe

impairment, “the ALJ never considered the impact of [Plaintiff’s] obesity on his functional

capabilities” [Dkt. 17 at 15]. Despite Plaintiff’s claims to the contrary, the Court finds the ALJ

considered the impact of obesity on Plaintiff’s RFC.

       The social security rulings recognize that obesity, though not a listed impairment, can

reduce an individual’s occupational base for work activity in combination with other elements.

See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00(Q); SSR 02-1p, 2002 WL 34686281, at *5-7 (S.S.A.

Sept. 12, 2002); see also Beck v. Barnhart, 205 F. App’x 207, 211 (5th Cir. 2006). Further, a

claimant’s obesity must be considered at all steps of the sequential evaluation process. SSR 02-

1p, 2002 WL 34686281, at *3. The ALJ must perform “an individualized assessment of the impact

of obesity on an individual’s functioning when deciding whether the impairment is severe.” Id. at

*4.




MEMORANDUM OPINION AND ORDER– Page 11
       In this case, the ALJ, as noted by Plaintiff, did find that Plaintiff suffered from, inter alia,

the severe impairment of obesity [TR 13]. As to such obesity, the ALJ noted at least seven different

treatment records or assessments in which Plaintiff was diagnosed with morbid obesity or advised

to lose weight and, also referenced Plaintiff’s specific BMI (65.2) as indicated on an August 31,

2015 assessment [TR 18-22]. In connection with many of these records, the ALJ noted that many

of these examinations demonstrated that Plaintiff had normal gait, normal motor function, and full

range of motion in his extremities [TR 18, 20, 22].

       In addition, the ALJ explicitly relied on the findings of Dr. Katkuri’s consultative

examination whose assessment specifically addressed limitations and restrictions related to

Plaintiff’s obesity [TR 20]. Specifically, the ALJ noted the following in connection with Dr.

Katkuri’s examination:

       A consultative examination dated December 17, 2014 showed an assessment of
       degenerative disc disease with moderate lumbar stenosis, polyarthritis, morbid
       obesity, fatty liver, history of fibromyalgia, and history suggestive of anxiety and
       depression (Ex. 14F). Lumber extension and flexion were slightly reduced. Hip and
       knee extension and flexion were slightly reduced due to obesity. Hip abduction was
       reduced by 50% due to obesity. There was no deficit in range of motion in the upper
       extremities. The abdomen was normal. The claimant’s gait and station were also
       normal. He was also able to stand on his heels and toes. He was able to bend and
       get back up without difficulty, but he could not squat and get back up due to back
       pain. He had difficulty getting on and off the exam table secondary to obesity.
       Straight leg raising test was negative. He had fibromyalgia tender points (10), in
       the neck, shoulders, upper back and hips. Strength and hand-grip were normal.
       Reflexes were 1+ due to obesity. He was able to handle small objects.

[TR 20] (emphasis added). Dr. Katkuri’s consultative examination was consistent with the other

reports contained in the record, indicating normal gait, normal range of motion, and normal motor

function [TR 18, 20, 22].

       Moreover, the ALJ clearly assigned partial weight to the opinions of the SAMCs who

found, at both the initial level and on reconsideration, that Plaintiff was capable of standing for six



MEMORANDUM OPINION AND ORDER– Page 12
hours of an eight-hour workday and explicitly indicated that their respective RFC assessments

considered Plaintiff’s morbid obesity [TR 18, 150-52; 180-82]. In contrast to the assessments of

the SAMCs, the ALJ actually further restricted Plaintiff’s exertional and postural limitations based

on the totality of the record limiting Plaintiff from the light exertional level—as assessed by both

SAMCs—to the sedentary exertional level.

       Regarding Plaintiff’s obesity, the ALJ specifically stated:

       Considering the claimant’s morbid obesity and other physical impairments, he is
       limited to “sedentary” work.

[TR 24].

       Plaintiff has failed to identify any evidence or articulate any argument that indicates

decreased functioning attributable to his obesity beyond that of the sedentary exertional level as

already considered by the ALJ and incorporated into the RFC determination. See, e.g., Bergman

v. Berryhill, 2018 WL 588349, at *6 (S.D. Tex. Jan. 29, 2018); Webb v. Astrue, No. 4:08-CV-747-

Y, 2010 WL 1644898, at *10 (N.D. Tex. March 2, 2010); Campos v. Astrue, No. 5:08-CV-115-C,

2009 WL 1586194, at *3-4 (N.D. Tex. June 8, 2009); Crossley v. Astrue, No. 3:07-CV-0834-M,

2008 WL 5136961, at *5 (N.D. Tex. Dec. 5, 2008) (“Obesity is not a per se disabling impairment

and Plaintiff has offered no medical evidence that his obesity actually results in these limitations

or any further limitations beyond the sedentary work level found by the ALJ.”).

       In light of the foregoing, the Court finds that the ALJ properly considered Plaintiff’s

obesity in accordance with the regulations throughout the disability determination and that

substantial evidence supports the ALJ’s determination—discussed further infra. Plaintiff’s claim

that “the ALJ never considered the impact of [Plaintiff’s] obesity on his functional capabilities” is

without merit [Dkt. 17 at 15].




MEMORANDUM OPINION AND ORDER– Page 13
       2.      Mr. Fletcher’s Opinion—Other Source Opinion Evidence

       Plaintiff argues that the ALJ erred by “discrediting” LPC-S Fletcher’s mental function

questionnaire, opinions, and treatment notes and takes issue with many of the ALJ’s stated reasons

for discrediting Mr. Fletcher’s findings—including the ALJ’s speculation as to Plaintiff’s honesty

with Mr. Fletcher, the ALJ’s comment indicating that severe social phobia should have interfered

with Plaintiff’s ability to keep weekly counseling appointments, and that Mr. Fletcher is not an

authorized medical doctor [Dkt. 17 at 15-22]. Plaintiff argues Mr. Fletcher’s treatment notes

“support a debilitating level of social anxiety” and thus his opinions concluding that Plaintiff

would have been unable to perform in work environment should not have been discredited and the

ALJ “severely understates the record” [Dkt. 17 at 17-19]. The Commissioner responds that the

ALJ properly considered and weighed Mr. Fletcher’s assessments, but because Mr. Fletcher is not

an acceptable medical source, his September 2014 assessment and September 2016 questionnaire

are not entitled to controlling weight [Dkt. 19 at 7-10].

       Although every medical opinion is evaluated regardless of its source, the Commissioner

generally gives greater weight to opinions from a treating source. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). A treating source is a claimant’s “physician, psychologist, or other acceptable

medical source” who provides or has provided a claimant with medical treatment or evaluation,

and who has or has had an ongoing treatment relationship with the claimant. 20 C.F.R. § 404.1502.

Under the regulations, licensed professional counselors are not “acceptable medical sources.” 20

C.F.R. §§ 404.1513(a), 416.913(a). Only “acceptable medical sources can establish the existence

of a medically determinable impairment, give medical opinions, and be considered treating sources

whose medical opinions may be entitled to controlling weight.” Thibodeaux v. Astrue, 324 F.

App’x 440, 445 (5th Cir. 2009). Medical opinions are statements from acceptable medical sources,



MEMORANDUM OPINION AND ORDER– Page 14
such as a licensed physician or psychologist, that “reflect judgments about the nature and severity

of your impairment(s), including your symptoms, diagnosis and prognosis, what you can still do

despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. §§ 404.1527(a)(2);

416.927(a)(2). Only acceptable medical sources can offer medical opinions and be considered

treating sources whose medical opinions may be entitled to controlling weight. Thibodeaux, 324

at 445. Having said that, in addition to the evidence from acceptable medical sources, the ALJ

may use evidence from other sources to show the severity of the claimant’s impairments and how

it affects their ability to work. 20 C.F.R. §§ 404.1513(d), 416.913(a), 416.913(d). However, as

factfinder, the ALJ has the sole responsibility for weighing the evidence. The ALJ may choose

whichever physician’s diagnosis is most supported by the record. Muse v. Sullivan, 925 F.2d 785,

790 (5th Cir. 1991).

       To determine the weight afforded to acceptable medical opinions, the ALJ considers six

factors: (1) whether the source has examined the claimant; (2) whether the source has a treating

relationship with the patient and the length, frequency, nature, and extent of that relationship; (3)

the extent to which the source supports his findings with “relevant evidence” or explanation; (4)

whether the source's opinion is consistent with the rest of the record; (5) whether the source is a

specialist on the relevant medical issue; and (6) whether there are any additional factors that

corroborate or counter the source’s opinion. See 20 C.F.R. §§ 404.1527(c), 416.927(c). For

opinion evidence from other sources, such as Mr. Fletcher, the ALJ is not required to consider

every weight determining factor; however, he should examine those factors applicable to the

particular circumstances of a given case. See SSR 06–03p, at *5; see also Adkins v. Berryhill, No.

3:16-CV-000459-RFC, 2017 WL 1185235, at *7–8 (W.D. Tex. Mar. 29, 2017) (holding ALJ’s

consideration of two factors was sufficient); Mitchell v. Astrue, No. SA-11-CA-0751-XR, 2012



MEMORANDUM OPINION AND ORDER– Page 15
WL 2368508, at *9 (W.D. Tex. June 21, 2012) (holding ALJ’s consideration of four of the six

opinion weight factors of not acceptable medical source was sufficient). An ALJ’s decision should

sufficiently discuss the weight factors to establish why he rejected opinion evidence; it cannot be

“devoid of any degree of specific consideration” of the opinion evidence.                See Cruse v.

Commissioner of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007).

       Because Mr. Fletcher constitutes an “other source”, Mr. Fletcher is not considered or

weighed like a treating source. See Young v. Berryhill, 689 F. App’x 819, 821-22 (5th Cir. May

26, 2017); Drury v. Colvin, 2014 WL 1056575 (N.D. Miss. 2014) (psychotherapist is not an

acceptable medical source, and instead amounts to an other source). However, contrary to

Plaintiff’s allegations, even though Mr. Fletcher is not a treating source, it is clear that the ALJ did

consider and weigh Mr. Fletcher’s examinations and treatment notes [TR 19, 23]. See 20 C.F.R.

§§ 404.1527(c), 416.927(c). Regarding Mr. Fletcher’s assessments, the ALJ states as follows:

       Jeffrey Fletcher, MA, reported on October 16, 2014 that the claimant attended
       weekly psychotherapy sessions in his office (Ex. 9F). He reported that the claimant
       was unable to maintain gainful employment due to physical and psychological
       issues. However, he reported that in the most recent examination, the claimant was
       properly groomed and calm. His speech was of normal rate and easily
       understandable. His mood was severely depressed and anxious and his affect was
       congruent. His thought processes were clear and goal-oriented. There was no
       current suicidal or homicidal ideation noted. There were no hallucinations,
       illusions, or dissociation. He was alert and fully oriented reporting no memory
       problems. He did report that concentration was difficult.

       The undersigned gives partial weight to this assessment. It is the responsibility of
       the Administrative Law Judge, on behalf of the Social Security Administration, to
       determine whether a claimant can work. Mr. Fletcher’s assessment is vague and
       conclusory without substantiating medical evidence. Mr. Fletcher is not an
       authorized medical doctor, and it is unclear why the statement was not provided by
       a medical doctor. Mr. Fletcher’s records indicated that the saw the claimant once
       or twice a month. There was no indication that the claimant has been properly
       medicated, and no records pertaining to the effects of mental health medications.
       The claimant received treatment and medication from numerous doctors. He also
       stated on occasion that he didn’t take his anxiety medications. In addition, a person
       with such severe social phobia as alleged by Mr. Fletcher would have difficulty


MEMORANDUM OPINION AND ORDER– Page 16
        attending appointments on a weekly basis. This report is also inconsistent with
        exhibit 12F, and the claimant’s testimony concerning his daily activities. The
        claimant is able to prepare food, take gun classes, shop, build computers, and play
        video games. Therefore, Mr. Fletcher’s allegations about the claimant’s limitations
        are questionable.

                                               ***
        Mr. Fletcher reported in September 2016 that the claimant would be expected to be
        absent more than four days a moth, due to panic disorder, anxiety, social anxiety,
        somatization disorder, agoraphobia, and depression (Ex. 30F). He would not be
        able to perform semi-skilled or skilled work. He could not interact appropriately
        with the public or coworkers, or respond appropriately to routine work-related
        changes. He could not accept instructions or criticism from super visors or maintain
        attention for two hour segments. He could carry out short simple instructions, and
        ask simple questions.

        The undersigned gives this assessment partial weight. It is understood that Mr.
        Fletcher has a long history with the claimant. Although he reported the claimant
        had social anxiety that was debilitating, along with treatment notes indicating the
        claimant was suicidal, Mr. Fletcher did not consider that the claimant went to a gun
        range and had a gun with bullets in his room. It is questionable whether the claimant
        has been entirely honest with Mr. Fletcher.

[TR 19, 23] (emphasis added).

        In assigning partial weight to Mr. Fletcher’s opinions, the ALJ considered the regulatory

factors as set forth in 20 C.F.R. §§ 404.1527(c), 416.927(c). Regarding factors one and two, the

ALJ expressly acknowledged that Mr. Fletcher is a psychotherapist that has a long history in

conducting weekly sessions with Plaintiff. In connection with the remaining factors, the ALJ

indicates that Mr. Fletcher’s opinion was vague, conclusory, and without substantiating medical

evidence; Mr. Fletcher is not an authorized medical doctor; Mr. Fletcher’s report is inconsistent

with the opinion of an acceptable medical source, Plaintiff’s own testimony, and Plaintiff’s reports

as to his daily living.

        Further, the Court notes that the ALJ also discusses Dr. Ludden’s consultative examination,

exhibit 12F, which the ALJ explicitly recognized as being inconsistent with the opinions of Mr.

Fletcher [TR 19]. The ALJ considered, and in fact assigned partial weight to, Mr. Fletcher’s


MEMORANDUM OPINION AND ORDER– Page 17
opinions. See Guevara v. Colvin, No. 4:15-cv-676-A, 2016 WL 2866220, at *5 (N.D. Tex. Apr.

25, 2016) (holding the ALJ’s opinion properly considered an other source opinion where the ALJ

described the opinion, determined it should be given no weight, and gave specific reasons as to

why he rejected the opinions); Jackson v. Colvin, No., 2015 WL 739853, at *6 (N.D. Tex. Feb. 20,

2015) (finding the ALJ’s opinion considered the other source opinions as “she briefly described

them and determined that they were entitled to ‘little weight’” and provided two reasons for the

determination); Naona N.E. v. Berryhill, No. 3:17-cv-0597-D-BK, 2018 WL 5722677, at *10

(N.D. Tex. Aug. 20, 2018) (indicating the ALJ fully complied with SSR 06-03p when he

determined the other source opinion was entitled to little weight because it was based on casual

observations and that did not outweigh other objective findings and clinical observations); Porter

v. Barnhart, 200 F. App’x 317, 319 (5th Cir. 2006) (holding that an ALJ did not err by refusing to

find limitations based upon the assessment of a chiropractor—other source—because “the ALJ

was not required to rely on the chiropractor’s evaluation in making the RFC finding because a

chiropractor is not an acceptable medical source” and other medical evidence did not show

significant functional limitations).

       An ALJ is entitled to determine the credibility of medical experts and weigh their opinions.

See Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994) (upholding the ALJ’s decision when

it showed he carefully considered, but ultimately rejected, the treating physician’s conclusions).

The ALJ resolves the conflicts in evidence, not the Court. Here, the ALJ properly exercised his

discretion in assigning partial weight to the opinions of Mr. Fletcher, a non-acceptable medical

source, and, as discussed further below, substantial evidence supports the ALJ’s ultimate RFC

determination.




MEMORANDUM OPINION AND ORDER– Page 18
        3.      Substantial Evidence

        Plaintiff lastly argues that the ALJ erred in determining Plaintiff’s RFC [Dkt. 17 at 22-28].

Specifically, Plaintiff appears to find error with the ALJ’s determination that Plaintiff can stand

and walk for two hours of an eight-hour workday, sit six hours, and occasionally balance and stoop

[Dkt. 17 at 24] and firmly concludes after citing to various records that Plaintiff’s “numerous

reported abnormal medical findings are inconsistent with the ALJ’s conclusion that [Plaintiff]

could perform work in a competitive environment at any level on a regular and consistently

acceptable level” [Dkt. 17 at 27]. In response, the Commissioner argues that substantial evidence

supports the ALJ’s physical and mental RFC findings [Dkt. 19 at 10].

        The ALJ is responsible for assessing a claimant’s RFC based on all of the relevant evidence

in the record. Perez v. Barnhart, 415 F.3d 457, 462 (5th Cir.2005); 20 C.F.R. § 404.1546(c). In

doing so, under the Social Security Regulations, every medical opinion received must be

evaluated. 20 C.F.R. § 404.1527(c). And the ALJ determines the weight to give to a medical

opinion.

        In the present case, the ALJ properly weighed the evidence. In making his argument that

the ALJ’s physical RFC determination is not supported by substantial evidence, Plaintiff lists

various medical records detailing his diagnoses and prescribed pain medications to show that such

records are consistent with his reported pain complaints and testimony [Dkt. 17 at 24-28].

However, Plaintiff fails to explain how such reports and diagnoses support a more extreme degree

of functional limitations urged by Plaintiff. See Morris v. Astrue, No. 4:11–CV–631–Y, 2012 WL

4468185, at *8 (N.D. Tex. Sept. 4, 2012) (explaining that a mere diagnosis of an impairment is not

sufficient to establish its severity).




MEMORANDUM OPINION AND ORDER– Page 19
       In determining Plaintiff’s physical RFC, the ALJ discusses the examination of consultative

examiner Dr. Katkuri [TR 21]. Dr. Katkuri’s examination indicated that Plaintiff did not have

joint tenderness in the upper or lower exterminates, he had normal gait and station, his hand grip

was 5/5, normal and symmetric, there was no evidence of fasciculation or atrophy, his fine finger

movements were normal, and he had the ability to handle small objects [TR 483]. The ALJ further

cites to numerous relatively normal examination findings from Drs. Moparty, Kennedy, Zeballos,

Johnson, Guess, and Nair [TR 425-26, 440-42, 533, 535, 544, 553, 601, 609-10, 618]. Importantly,

Dr. Guess opined in a September 16, 2015 treatment note that “[Plaintiff’s] pain appears to be out

of proportion to what is seen on his current studies” [TR 610-11]. Finally, the ALJ expressly

acknowledges assigning partial weight to the SAMCs’ assessments that Plaintiff could perform

light work [TR 18]. The SAMCs indicated that Plaintiff could stand, walk, and/or sit for six hours

out of an eight-hour work day and occasionally stoop and balance [TR 150-151, 181]. Such

findings support the ALJ’s determination that Plaintiff could perform work at the sedentary

exertional level.

       Plaintiff next argues that the ALJ failed to consider side effects of Plaintiff’s medication

Skelaxin [Dkt. 17 at 24]. The law is clear that, in assessing RFC, an ALJ should consider any side

effects that “could render a claimant disabled or at least contribute to a disability.” Loza v. Apfel,

219 F.3d 378, 397 (5thCir. 2000); 20 C.F,R. § 404.1529 (c)(3)(v). On this record, however, there

is little evidence that Plaintiff suffers from significant side effects because of his medication.

Although Plaintiff testified that Skelaxin caused swelling in his legs, there is no objective medical

evidence in the record that side effects from Plaintiff’s medication were sufficiently significant to

prevent Plaintiff from performing the duties that are required in sedentary work (and more

specifically those required of an addresser, poll clerk, or surveillance systems monitor). Cagle v.



MEMORANDUM OPINION AND ORDER– Page 20
Colvin, No. H–12–0296, 2013 WL 2105473, at *8 (S.D. Tex. May 14, 2013) (finding subjective

complaints regarding nature of side effects insufficient to require remand). Indeed, the ALJ

specifically noted that multiple records showed Plaintiff was not suffering from edema or swelling

[TR 426, 441, 483, 533, 535, 544, 601, 618].

       In connection with Plaintiff’s mental RFC, Plaintiff argues that the ALJ’s labeling of Dr.

Ludden’s examination as “completely normal demonstrates his propensity to under value the

evidence of record supporting [Plaintiff’s] claim” [Dkt. 17 at 27]. To the extent Plaintiff argues

that the ALJ did not properly consider Dr. Ludden’s examination and opinion, the Court disagrees.

Indeed, the ALJ discusses Dr. Ludden’s finding in depth at two separate sections in his decision—

in evaluating Plaintiff’s impairments at step three and his RFC at step four [TR 15, 19-20]. The

ALJ specifically assigned partial weight to Dr. Ludden’s examination:

       The undersigned determines that this is a completely normal mental status
       examination, because the claimant report that he could begin and complete tasks
       when he wanted. He did not have any abnormal perceptions or paranoia. His
       memory, concentration, judgment, and insight were good. His hygiene was
       appropriate, and he was able to care for his personal needs. He was able to
       microwave meals. His rapport with the examiner was appropriate. He was able to
       shop in stores, and he had a driver’s license. Although he reported some somatic
       complaints, and had some difficulty with agoraphobia and depression, there is no
       indication that the claimant could not perform work activity if he were motivated
       to do it. Overall, partial weight is given to Dr. Ludden’s assessment.

[TR 20]. In arguing that the ALJ mischaracterized Dr. Ludden’s examination as normal Plaintiff

alleges that the ALJ failed to consider Dr. Ludden’s diagnoses and her notes that Plaintiff had a

decreased activity level, a depressed and flat speech tone, a depressed and pessimistic mood, and

a flat affect [Dkt. 17 at 27]. However, again Plaintiff fails to argue how such assessments would

affect the ALJ’s RFC determination that Plaintiff can understand, remember, carry out, and make

judgments related to simple unskilled tasks, interact appropriately to supervisors and coworkers,

and deal with routine changes in the workplace [TR 16]. Indeed, despite Plaintiff’s mood, Dr.


MEMORANDUM OPINION AND ORDER– Page 21
Ludden indicated that: Plaintiffs overall cooperation was assessed to be good; he maintained good

eye contact; he denied delusional thoughts and hallucinations; he was oriented to person, place,

time and situation; his intelligence was estimated to be average; his remote and immediate memory

were satisfactory; his insight was judged to be adequate; his judgment was assessed to be

satisfactory; his concentration while completing tasks were good; and no looseness of association,

circumstantiality or distractive thought process was observed during the assessment [TR 473-74]

Further, the ALJ noted that Dr. Ludden’s consultative examination was consistent with the

SAMCs’ evaluations which expressly found that “claimant can understand, remember and carry

out detailed but not complex instructions, make decisions, attend and concentrate for extended

periods, accept instructions and respond appropriately to carry out detailed changes in routine work

setting” and “interact with others” [TR 15, 154, 184]

       The record makes clear that the ALJ considered multiple medical records from a variety of

sources in reaching his conclusion that Plaintiff has the RFC to perform sedentary work [TR 16-

24]. Of the thirty (30) exhibits containing medical records in the administrative record, the ALJ

explicitly cites to and addresses twenty-seven of thirty exhibits detailing the medical opinions,

reports, and evidence of Dr. Bhavani Moparty (3F), Dr. Julle Kilgore (5F, 19F), Dr. Colleen

Kennedy (19F), Dr. J. Michael Brennan (6F, 27F), Touchstone Imaging Mesquite (7F-8F, 13F),

LPC-S Jeffrey Fletcher (9F, 18F, 29F, 30F), consultative examiner Dr. Linda Ludden (12F),

consultative examiner Dr. S. Katkuri (14F), Dr. Carlos Arauz-Pacheco (15F, 28F), Dr. Pablo

Zeballos (TR 16F), Dr. Krishnan Nair (17F, 21F, 24F), Dr. Kevin Grimes (20F), Dr. Bryan

Johnson (22F), Dr. James Guess (23F), Baylor Medical Center at Carrollton (25F), Dr. Amir Alavi

(26F), [TR 16-24]. Additionally, the ALJ also discussed the assessments and opinions of the

SAMCs, assigning their assessments that Plaintiff could perform work at the light exertional level



MEMORANDUM OPINION AND ORDER– Page 22
partial weight [TR 18]. Notably, the ALJ did not assign controlling weight to any one opinion in

making his RFC determination; the ALJ explicitly noted that he assigned partial weight to the

SAMCs’ opinions [TR 18], Mr. Fletcher’s opinions [TR 19, 23], Dr. Ludden’s consultative

examination [TR20], and Dr. Nair’s August 2015 opinion [TR 21].

       Plaintiff’s primary contention essentially comes down to a disagreement with the ALJ’s

disposition of the evidence. However, evidentiary conflicts are for the Commissioner, not the

courts, to resolve, and, to reiterate, courts “may not reweigh the evidence in the record, nor try the

issues de novo, nor substitute our own judgment for that of the [Commissioner], even if the

evidence preponderates against the [Commissioner’s] decision.” Brown v. Apfel, 192 F.3d 492,

496 (5th Cir. 1999) (alteration in original). Because the ALJ discussed the evidence in the record

in making his RFC determination, adequately explained the reasoning for such determination,

explained the weight given to multiple different opinions, and exercised his responsibility as fact

finder in weighing the evidence and in choosing to incorporate limitations into his RFC assessment

that were most supported by the record, the Court concludes that the ALJ’s decision is supported

by substantial evidence.

                                          CONCLUSION

       “The Commissioner’s decision is granted great deference and will not be disturbed unless

the reviewing court cannot find substantial evidence in the record to support the Commissioner’s

decision or finds that the Commissioner made an error of law.” Legget v. Chater, 67 F.3d 558,

565-66 (5th Cir. 1995). Having reviewed the record, this Court finds that the record demonstrates

that the ALJ correctly applied the applicable legal standards, afforded proper weight to the medical

opinions in the record, and that the decision of Commissioner should be affirmed.




MEMORANDUM OPINION AND ORDER– Page 23
      Accordingly, it is

      ORDERED the above-entitled Social Security action is AFFIRMED.
      SIGNED this 29th day of March, 2019.




                             ___________________________________
                             Christine A. Nowak
                             UNITED STATES MAGISTRATE JUDGE




MEMORANDUM OPINION AND ORDER– Page 24
